Exhibit 10.1

ADDENDUM TO EMPLOYMENT CONTRACT

This Addendum to Employment Contract (“this Addendum”) is entered into by and
between Westaff Support, Inc. (“Westaff”) and Eric Person (“you”) with respect
to the standard form of “at will” Employment Contract between the parties dated
August 14, 2006 (“the Employment Contract”). The parties hereby modify the
Employment Contract to reflect that your employment will continue on the
following additional terms and conditions:

1.       Paragraph 1 entitled “Duration” is modified to delete the first
sentence in its entirety and to insert the following three sentences:   “Your
employment shall start or continue as of 8/7/06 and shall continue thereafter
until terminated by either party.  If Westaff  terminates the employment, it
will provide you six (6) months’ advance notice of termination.  If you
terminate the employment, you will provide Westaff at least two weeks advance
notice of termination.”

2.       Paragraph 1 entitled “Duration” is further modified to delete
subparagraph a in its entirety.

3.                     In all other respects, the terms and conditions of the
Employment Contract shall remain in full force and effect as originally stated.

4.       You hereby acknowledge that you have read and understood this Addendum.
By signing below, you acknowledge receipt of a copy of this Addendum and agree
to abide by its terms and conditions.

EMPLOYEE:

 

 

 

 

 

 

 

/s/ Eric Person

 

 

Date:

  4/12/2007

 

 

Eric Person

 

 

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

 

 

By:

/s/ John P. Sanders

 

 

Title:

Senior Vice President

 

 

John P. Sanders

 

 

and Chief Financial Officer

 


--------------------------------------------------------------------------------